SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Change at the Executive Board of Petrobras Distribuidora Rio de Janeiro, March 21 st , 2014 – Petróleo Brasileiro S.A. – Petrobras announces that the Board of Directors of Petrobras Distribuidora (BR), a subsidiary of Petrobras that operates in the Brazilian fuel distribution market, approved today, 3/21/2014, the demotion of the CFO of BR, Nestor Cuñat Cerveró. The CEO of the subsidiary, José Lima de Andrade Neto, will temporarily assume the CFO activities. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 21, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
